Citation Nr: 0635820	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
hepatitis C, and assigned a 10 percent evaluation effective 
from July 10, 2001 (date of claim).

By a decision dated April 15, 2005, the Board denied the 
issue on appeal.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated February 3, 2006, the Court 
granted a joint motion (requesting, in pertinent part, that 
the April 15, 2005 Board decision be vacated) to remand this 
appeal to the Board.  This Order served to vacate the April 
15, 2005 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion noted (page 3) that the parties agreed 
"that the case should be remanded for the Board to obtain an 
adequate medical examination or opinion in compliance with 
its duty to assist."  In particular, the parties noted (page 
4) that symptoms of the veteran's hepatitis C had worsened 
since his July 2002 VA examination.

The joint motion also stated (page 2) that the Board had 
failed to explain why "staged ratings pursuant to the 
Court's decision in Fenderson v. West, 12 Vet. App. 119 
(1999) were not considered."

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the nature and extent of the 
service-connected hepatitis C disability.  
All indicated tests should be performed.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  Information 
required for rating purposes, to include 
identifying any liver damage, symptoms 
and functional impairment due to the 
disorder, and an assessment of the 
frequency and severity of any associated 
incapacitating episodes of fatigue, 
malaise, or anorexia, should be provided.

2.  The RO must readjudicate the issue on 
appeal with consideration of any 
additional evidence received.  The RO 
must consider the applicability of staged 
ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





